Title: To Thomas Jefferson from George Hammond, 12 September 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 12 September 1793
 
I have this day had the honor of receiving your letter, dated the 9th. curt., in answer to my memorials of the 4th. and 6th. of this month.
As there appears to subsist an essential difference between us, on a matter of fact, I esteem it necessary for my justification, to assure you that my statement, of the establishment of a regular succession of cruizers, from the French fleet stationed at New-York, was founded on information, which at the time I knew to be authentic, and was particularly intended to apply to the Favorite of 20 Guns and the brig Cerf of 16 Guns, both of which were successively detached from the fleet at New-York, and have sent British prizes into that port. They are now reinforced by the frigate Concorde of 40 Guns and le Normand of 20 Guns, all, or at least the principal part, of which vessels are, as I have the greatest reason to believe, at this moment employed in cruizing on the American coasts in the vicinity of New-York. I have the honor to be with sentiments of great respect Sir, your most obedient humble Servant 

Geo. Hammond

